Supreme Court of Florida
                                    ____________

                                    No. SC17-680
                                    ____________


    IN RE: AMENDMENTS TO THE CODE OF JUDICIAL CONDUCT.

                                    [May 18, 2017]

PER CURIAM.

      The Court, on its own motion, amends the Code of Judicial Conduct (Code)

to clarify the public financial and gift disclosure requirements for judges, and to

reiterate that the filing of the public financial disclosure reports required by the

Code is the only public disclosure of financial interests, compensation, gifts, or

other benefits a judge or justice is required to make.1 We adopt these clarifying

amendments in response to uncertainty as to some of the reporting requirements

expressed by some judges.

      When the Court first adopted the Code of Judicial Conduct in 1973, it made

clear that the financial reporting requirements of the Code “supersede[] the

requirements of any statute relating to financial reporting and it will not be



      1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
necessary for the justices and judges to file reports under any statute since such

reports are filed under Canon 6.” In re The Florida Bar—Code of Judicial

Conduct, 281 So. 2d 21, 22 (Fla. 1973). In 1977, the Court amended Canon 6 in

response to the adoption of the full and public financial disclosure requirements of

article II, section 8, of the Florida Constitution. At that time, the Court also added

the current Canons 5 and 6 gift reporting requirements, recognizing in the

Commentary to Canon 6 that the reporting required in Canons 5 and 6 is “in lieu of

that prescribed” in Chapter 112, as stated in the Court’s 1973 opinion. See In re

Code of Judicial Conduct (Financial Disclosure), 348 So. 2d 891, 893 (Fla. 1977).

The current Commentary to Canon 6 discussing the required financial disclosure

reports reads substantially the same.

      In response to the recent uncertainty as to certain reporting requirements,2

we have reviewed Canons 5D(5)(a) (Financial Activities; Gifts), 6A

(Compensation for Quasi-Judicial and Extrajudicial Services and Reimbursement

of Expenses), and 6B (Public Financial Reporting) of the Code, as well as this

Court’s prior opinions, and we conclude that the ethical requirements imposed on

judges and justices by the Code, including the financial and gift reporting




       2. The Court thanks the Code of Judicial Conduct Workgroup, appointed by
Chief Justice Labarga, for its report, which, together with the uncertainties raised,
led to the Court’s review of the pertinent canons.


                                         -2-
requirements, remain the standard of conduct and of reporting for the judicial

branch. The stated expectations of conduct ensure the overarching purpose of our

Code of Judicial Conduct, which, as stated in the Preamble to the Code, is to

establish “standards for ethical conduct of judges” in order to ensure “an

independent, fair and competent judiciary” and “to enhance and maintain

confidence in our legal system.” Accordingly, we add a new Commentary to

Canon 6 to reiterate that “[t]he filing of the disclosure reports required under

Canon 6B is the only public disclosure of financial interests, compensation, gifts,

expense reimbursements, or other benefits that a judge is required to make under

this Code or the Florida Constitution. By filing the required disclosure reports, a

judge fulfills all the expectations of conduct, and ethical and constitutional

requirements related to such disclosure.”

      We also amend Canons 5D(5)(a), 6A, and 6B(2) of the Code. The

amendments to Canon 5D(5)(a) (Financial Activities; Gifts) and its commentary

clarify that the attendance, without charge, of a bar-related event such as a bar-

related lunch, dinner, or social event such as a reception or Law Day event does

not have to be reported as a gift as long as the actual value of attending the

individual event does not exceed $100, despite the fact that the aggregate value of

attending such functions or events given by the same bar association or other entity

in the same calendar year exceeds $100. Even though a judge must report


                                         -3-
attending, without charge, a bar-related event if the value of attending that event

exceeds $100, we encourage all judges to continue to attend, whenever possible,

these events which allow our judges to meet with members of the Bar.

      The amendments to Canon 6A (Compensation for Quasi-Judicial and

Extrajudicial Services and Reimbursement of Expenses) clarify that: (a) allowed

compensation is reportable income under Canon 6B(1); (b) honoraria and speaking

fees may be accepted and are reportable income under Canon 6B(1); and (c)

reimbursement of expenses over the actual cost of the expenses incurred also is

reportable income under Canon 6B(1). Additionally, Canons 6A and 6B(2) (Public

Financial Reporting; Gifts) and the Commentary to Canon 6 are amended to

require that reimbursement for reasonable expenses incurred or the direct payment

for a judge’s travel, food, lodging, and other expenses in connection with the

judge’s participation in quasi-judicial and extrajudicial activities permitted by this

Code is not a gift, but shall be reported under Canon 6B(2), as amended, if the

amount of the reimbursement, payment, or waiver alone or in the aggregate with

other reimbursements, payments, or waivers received from the same source in the

same calendar year exceeds $100.

      Accordingly, we amend the Code of Judicial Conduct, as reflected in the

appendix to this opinion. New language is indicated by underscoring and deletions

are indicated by struck-through type. The amendments are effective, nunc pro


                                         -4-
tunc, January 1, 2017, with the first disclosure reports under the amended canons

due on or before July 1, 2018. Because the amendments were not published for

comment prior to their adoption, interested persons shall have sixty days from the

date of this opinion in which to file comments with the Court.3 The Court

specifically requests comments from the Judicial Ethics Advisory Committee, the

Conference of District Court of Appeal Judges, the Conference of Circuit Court

Judges, and the Conference of County Court Judges.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.
Original Proceeding – The Code of Judicial Conduct

       3. All comments must be filed with the Court on or before July 17, 2017,
with a separate request for oral argument if the person filing the comment wishes
to participate in oral argument which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida Courts
E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a
nonlawyer or a lawyer not licensed to practice in Florida, the comment may be, but
is not required to be, filed via the Portal. Comments filed via the Portal must be
submitted in Microsoft Word 97 or higher. See In re Electronic Filing in the
Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9, 2017). Any
person unable to submit a comment electronically must mail or hand-deliver the
originally signed comment to the Florida Supreme Court, Office of the Clerk, 500
South Duval Street, Tallahassee, Florida 32399-1927; no additional copies are
required or will be accepted.



                                       -5-
                                     APPENDIX

CANON 5. A Judge Shall Regulate Extrajudicial Activities to Minimize the
Risk of Conflict with Judicial Duties

A. – C.      [No Change]

D.    Financial Activities.
(1) – (4)    [No Change]
(5) A judge shall not accept, and shall urge members of the judge’s family
residing in the judge’s household not to accept, a gift, bequest, favor or loan from
anyone except for:

       (a)     a gift incident to a public testimonial, books, tapes and other resource
materials supplied by publishers on a complimentary basis for official use, or an
invitation to the judge and the judge’s spouse or guest to attend a bar-related
function or an activity devoted to the improvement of the law, the legal system, or
the administration of justice, including attending, without charge, a bar-related
lunch, dinner, or social event; and if the value of attending an individual function
or event exceeds $100, the judge shall report it under Canon 6B(2);

       (b) a gift, award or benefit incident to the business, profession or other
separate activity of a spouse or other family member of a judge residing in the
judge’s household, including gifts, awards and benefits for the use of both the
spouse or other family member and the judge (as spouse or family member),
provided the gift, award or benefit could not reasonably be perceived as intended
to influence the judge in the performance of judicial duties;

      (c)    ordinary social hospitality;

      (d) a gift from a relative or friend, for a special occasion, such as a
wedding, anniversary or birthday, if the gift is fairly commensurate with the
occasion and the relationship;

      (e) a gift, bequest, favor or loan from a relative or close personal friend
whose appearance or interest in a case would in any event require disqualification
under Canon 3E;

      (f)   a loan from a lending institution in its regular course of business on
the same terms generally available to persons who are not judges;


                                            -6-
      (g) a scholarship or fellowship awarded on the same terms and based on
the same criteria applied to other applicants; or

       (h) any other gift, bequest, favor or loan, only if: the donor is not a party
or other person who has come or is likely to come or whose interests have come or
are likely to come before the judge; and, if its value, or the aggregate value in a
calendar year of such gifts, bequests, favors, or loans from a single source, exceeds
$100.00, the judge reports it in the same manner as the judge reports gifts under
Canon 6B(2).

E. – G.      [No Change]

                                 COMMENTARY

Canons 5A. – 5D(5). [No Change]
Canon 5D(5)(a). Acceptance of an invitation to a law-related function is governed
by Canon 5D(5)(a); acceptance of an invitation paid for by an individual lawyer or
group of lawyers is governed by Canon 5D(5)(h).
The attendance, without charge, of a bar-related lunch, dinner, or social event such
as a reception or Law Day event does not have to be reported under Canon 6B(2),
as long as the actual value of attending the individual function or event does not
exceed $100, despite the fact that the aggregate value of attending such functions
or events given by the same bar association or other entity in the same calendar
year exceeds $100. This differs from Rule 3.15 of the American Bar Association
Model Code of Judicial Conduct (2011), which requires the reporting of such
attendance if the value of attending such functions or events alone or in the
aggregate from the same source in the same calendar year exceeds a specified
amount.

A judge may accept a public testimonial or a gift incident thereto only if the donor
organization is not an organization whose members comprise or frequently
represent the same side in litigation, and the testimonial and gift are otherwise in
compliance with other provisions of this Code. See Canons 5A(1) and 2B.

Canons 5D(5)(d) – 5G. [No Change]




                                        -7-
CANON 6. Fiscal Matters of a Judge Shall be Conducted in a Manner That
Does Not Give the Appearance of Influence or Impropriety; a Judge Shall
Regularly File Public Reports as Required by Article II, Section 8, of the
Constitution of Florida, and Shall Publicly Report Gifts, Expense
Reimbursements and Payments, and Waivers of Fees or Charges; Additional
Financial Information Shall be Filed With the Judicial Qualifications
Commission to Ensure Full Financial Disclosure

A.   Compensation for Quasi-Judicial and Extrajudicial Services, and
Reimbursement or Payment of Expenses, and Waiver of Fees or Charges.
A judge may receiveaccept compensation, and reimbursement, or direct payment
of expenses, and a waiver or partial waiver of fees or charges for registration,
tuition, and similar items for the associated with the judge’s participation in quasi-
judicial and extrajudicial activities permitted by this Code, if the source of such
payments, or waiver does not give the appearance of influencing the judge in the
performance of judicial duties or otherwise give the appearance of impropriety,
subject to the following restrictions:
(1) Compensation. Compensation shall not exceed a reasonable amount nor
shall it exceed what a person who is not a judge would receive for the same
activity. Compensation is reportable as income under Canon 6B(1).

(2) Honoraria and Speaking Fees. A judge may accept honoraria and speaking
fees that are reasonable and commensurate with the task performed. Honoraria and
speaking fees are reportable as income under Canon 6B(1).

(3) Reimbursement or Payment of Expenses, and Waiver of Fees or Charges
Reimbursement. Expense reimbursement shall be limited to the actual cost of
travel, food, and lodging reasonably incurred by the judge and, where appropriate
to the occasion, to the judge’s spouse. Any payment in excess of such an amount is
compensation and is reportable as income under Canon 6B(1). Reimbursement or
direct payment of expenses, and waiver or partial waiver of fees or charges for the
judge or the judge’s spouse or guest, the amount of which alone or in the aggregate
with other reimbursements, payments, or waivers received from the same source in
the same calendar year exceeds $100, shall be reported under Canon 6B(2).




                                         -8-
B.    Public Financial Reporting.
(1) Income and Assets. A judge shall file such public report as may be required
by law for all public officials to comply fully with the provisions of Article II,
Section 8, of the Constitution of Florida. The form for public financial disclosure
shall be that recommended or adopted by the Florida Commission on Ethics for use
by all public officials. The form shall be filed with the Florida Commission on
Ethics on the date prescribed by law, and a copy shall be filed simultaneously with
the Judicial Qualifications Commission.

(2) Gifts, Reimbursements or Payments of Expenses, and Waivers of Fees or
Charges. A judge shall file a public report of all gifts which are required to be
disclosed under Canons 5D(5)(a) and 5D(5)(h) of the Code of Judicial Conduct,
and of all reimbursements or direct payments of expenses, and waivers of fees or
charges required to be disclosed under Canon 6A(3). The report of the gifts,
expense reimbursements or direct payments, and waivers received in the preceding
calendar year shall be filed with the Florida Commission on Ethics on or before
July 1 of each year. Disclosure shall be made using Form 6A in the commentary
below. A copy shall be filed simultaneously with the Judicial Qualifications
Commission.

(3)   [No Change]

C. – D.     [No Change]

                                COMMENTARY
Canon 6A. See Section 5D(5)(a)–(h) regarding reporting of gifts, bequests and
loans.

The Code does not prohibit a judge from accepting honoraria or speaking fees
provided that the compensation is reasonable and commensurate with the task
performed. A judge should ensure, however, that no conflicts are created by the
arrangement. Judges must not appear to trade on the judicial position for personal
advantage. Nor should a judge spend significant time away from court duties to
meet speaking or writing commitments for compensation. In addition, the source of
the payment must not raise any question of undue influence or the judge’s ability
or willingness to be impartial.

The reporting requirement for expense reimbursements and payments, and waivers
of fees or charges is similar to the reporting requirement for expense
reimbursements and waivers in Rule 3.15(A)(3) of the American Bar Association

                                       -9-
Model Code of Judicial Conduct (2011), in that reimbursements, payments, and
waivers must be reported if the amount of reimbursement, payment, or waiver,
alone or in the aggregate with other reimbursements, payments, or waivers
received from the same source in the same calendar year, exceeds the specified
amount of $100. However, unlike the model rule, the amount of a reportable
reimbursement, payment, or waiver does not have to be reported on Form 6A, but
the dates, location, and purpose of the event or activity for which expenses, fees, or
charges were reimbursed, paid, or waived must be reported.

Canons 6B and 6C. Subparagraph A prescribes guidelines for additional
compensation, and the reimbursements, or direct payments of expenses, fundsand
waivers of fees or charges receivedaccepted by a judge.

Subparagraphs B and C prescribe the three types of financial disclosure reports
required of each judicial officer. The filing of the disclosure reports required under
Canon 6B is the only public disclosure of financial interests, compensation, gifts,
expense reimbursements, or other benefits that a judge is required to make under
this Code or the Florida Constitution. By filing the required disclosure reports, a
judge fulfills all the expectations of conduct, and ethical and constitutional
requirements related to such disclosure.

The first disclosure report is the Ethics Commission’s constitutionally required
form pursuant to Article II, Section 8, of the Constitution. It must be filed each
year as prescribed by law. The financial reporting period is for the previous
calendar year. A final disclosure statement generally is required when a judge
leaves office. The filing of the income tax return is a permissible alternative.

The second is a report of gifts, reimbursements or direct payments of expenses, and
waivers of fees or charges receivedaccepted during the preceding calendar year to
be filed publicly with the Florida Commission on Ethics. The gifts to be reported
are in accordance with Canons 5D(5)(a) and 5D(5)(h). The expense
reimbursements and payments, and waivers to be reported are in accordance with
Canon 6A(3). This reporting is in lieu of that prescribed by statute as stated in the
Supreme Court’s opinion rendered in In re Code of Judicial Conduct, 281 So. 2d
21 (Fla. 1973). The form for this report is as follows:




                                        - 10 -
  Form 6A. Disclosure of Gifts, Expense Reimbursements or Payments, and
                 Waivers of Fees and Charges Disclosure
       All judicial officers must file with the Florida Commission on Ethics a list of
all reportable gifts, reimbursements or direct payments of expenses, and waivers of
fees or charges receivedaccepted during the preceding calendar year of a value in
excess of $100.00 as provided in Canons 5D(5)(a) and 5D(5)(h), and Canon 6A(3),
and Canon 6B(2) of the Code of Judicial Conduct, by date received, description
(including dates, location, and purpose of event or activity for which expenses,
fees, or charges were reimbursed, paid, or waived), source’s name, and amount for
gifts only.

Name:

Work Telephone:

Work Address:
PositionJudicial Office Held:
1. Please identify all reportable gifts, bequests, favors, or loans you received
during the preceding calendar year of a value in excess $100.00, as required by
Canons 5D(5)(a), 5D(5)(h), and Canon 6B(2) of the Code of Judicial Conduct.




     DATE             DESCRIPTION                 SOURCE                AMOUNT




      □ Check here if continued on separate sheet




                                        - 11 -
2. Please identify all reportable reimbursements or direct payments of expenses,
and waivers of fees or charges you received during the preceding calendar year, as
required by Canons 6A(3) and 6B(2) of the Code of Judicial Conduct.

     DATE                        DESCRIPTION                          SOURCE
                     (Include dates, location, and purpose of
                    event or activity for which expenses, fees,
                       or charges were reimbursed, paid, or
                                      waived)




      □ Check here if continued on separate sheet



                                          OATH
State of Florida
County of

I,                         , the public official filing this disclosure statement, being
first duly sworn, do depose on oath and say that the facts set forth in the above
statement are true, correct, and complete to the best of my knowledge and belief.


(Signature of Reporting Official)


(Signature of Officer Authorized to Administer Oaths)

My Commission expires

Sworn to and subscribed before me this
                     day of                               , 20




                                            - 12 -
                                 COMMENTARY
       The third financial disclosure report is prescribed in subparagraph C. This
provision ensures that there will be complete financial information for all judicial
officers available with the Judicial Qualifications Commission by requiring that
full disclosure be filed confidentially with the Judicial Qualifications Commission
in the event the limited disclosure alternative is selected under the provisions of
Article II, Section 8.
       The amendment to this Canon requires in 6B(2) a separate gift report to be
filed with the Florida Commission on Ethics on or before July 1 of each year. The
form to be used for that report is included in the commentary to Canon 6. It should
be noted that Canon 5, as it presently exists, restricts and prohibits the
receiptacceptance of certain gifts. This provision is not applicable to other public
officials.
       With reference to financial disclosure, if the judge chooses the limited
disclosure alternative available under the provision of Article II, Section 8, of the
Constitution of Florida, without the inclusion of the judge’s Federal Income Tax
Return, then the judge must file with the Commission a list of the names of
corporations or other business entities in which the judge has a financial interest
even though the amount is less than $1,000. This information remains confidential
until a request is made by a party to a cause before the judge. This latter provision
continues to ensure that complete financial information for all judicial officers is
available with the Judicial Qualifications Commission and that parties who are
concerned about a judge’s possible financial interest have a means of obtaining
that information as it pertains to a particular cause before the judge.

Canon 6D. [No Change]




                                        - 13 -